internal_revenue_service p o box cincinnati oh release number release date date date legend p state q dollars amount r dollars amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of changes in and expansion of your scholarship program under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you are seeking advance approval to change and expand your scholarship program in addition to awarding scholarships to students enrolled at select military high schools you will provide college tuition scholarships for college-bound seniors involved in junior rotc programs who are enrolled in public schools in p you are changing the criteria for selecting scholarship recipients in addition to students who are the children of fallen heroes and students who are the children of veterans with service-related disability you will include students whose parent or guardian is a veteran with significant service-related disability minimum as well as students with letter catalog number 58263t a parent or guardian who is an active_service member with multiple or extended military deployments the meaning of fallen hero includes a parent or guardian who was killed while on active military duty as well as a parent or guardian who died as a result of a service-related disability regardless of whether such parent was on active_duty at the time of death the amount of each scholarship will vary but may be up to q dollars per recipient each academic year the amount for non-boarding students will be r dollars while scholarships are renewable renewal is not guaranteed you reserve the right to discontinue a scholarship or the scholarship program for any reason scholarship recipients will be selected based upon demonstrated financial need and academic performance as well as the input of school personnel scholarship recipients are nominated by the schools and selected by your scholarship selection committee the scholarship selection committee is comprised of your directors and officers and any other individuals selected by your directors and officers the schools are required to monitor the academic and behavioral performance of scholarship recipients and to report it at the end of each semester should a scholarship recipient's academic and or behavioral performance not satisfy your standards it will be placed on probation the following semester and if there is no improvement during the probationary period the scholarship will be terminated an archive of scholarship recipients will be maintained including the names addresses purposes awarded amounts and manner of selection of the scholarship you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e the foundation awards the grant on an objective and nondiscriminatory basis letter catalog number 58263t the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
